Citation Nr: 1421186	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-04 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for transverse myelitis.  

2.  Entitlement to service connection for right and left knee disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 and from August 2004 to December 2005, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  He has also served with the Army National Guard, including a verified period of active duty for training (ACDTURA) from January 1985 to August 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record in the Virtual VA e-folder.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

In the June 2009 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen claims for service connection for right and left knee conditions.  The claim for service connection for a bilateral knee condition was originally denied in a January 2006 rating decision.  In a March 2008 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen that claim.  

Typically, when a claim has been denied in a prior unappealed rating decision, as in this case, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  However, in December 2008, addition service records, obtained from the Defense Personnel Records Image Retrieval System (DPRIS), were associated with the claims file.  These records include Statements of Medical Examination and Duty Status dated in September, October, and November 2004 indicating that the Veteran had a bilateral knee disorder incurred during service.  While other service records documenting findings of and treatment for bilateral knee disorders were previously of record at the time of the prior denials, these Statements of Medical Examination and Duty Status were not.  As the additional service records associated with the claims file in December 2008 are relevant to the claim for service connection for right and left knee disorders, the claim is to be readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes the transcript of the June 2013 hearing, but does not include any additional relevant documents.  The VBMS e-folder does not contain any documents.  

During an April 2011 VA examination, the Veteran reported experiencing erectile dysfunction when he started on medications for posttraumatic stress disorder (PTSD) in 2004 and described his erectile dysfunction as persistent.  The Veteran is service-connected for PTSD.  

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for right and left knee disorders is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has current transverse myelitis which was incurred in service.  





CONCLUSION OF LAW

The criteria for the establishment of service connection for transverse myelitis are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable disposition of the claim for service connection for transverse myelitis, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Analysis

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

The Veteran has a current disability, as evidenced by the diagnosis of transverse myelitis on VA examination in June 2011.  He has asserted that his transverse myelitis is related to in-service vaccinations received prior to deployment to Iraq.  He is competent to report receiving these vaccinations, and his reports are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Thus, the first two elements of the service connection claim are satisfied.  

There is conflicting medical evidence regarding the relationship between the Veteran's transverse myelitis and service.  

A June 2011 VA neurological disorders examination report indicates that the Veteran had an episode of transverse myelitis, presumed clinically isolated syndrome, starting in February 2008, with a relatively rapid onset of weakness, sensory loss, and paresthesias, which seemed to have progressed over several months.  He was hospitalized at the VA Medical Center (VAMC) where work up included a normal brain MRI and an MRI of the cervical spine showing one cord lesion.  The VA examiner reported that no clear etiology was found as a result of that hospitalization.  The VA examiner's assessment was transverse myelitis with right sided mild to moderate sensory loss and central pain syndrome.  He commented that this is not an undiagnosed illness; rather, it was a diagnosable multiple symptom illness, but the etiology was only partially understood in some circumstances as in some, but not all cases, transverse myelitis could be tied to a specific etiology.  He opined that the Veteran's condition was unrelated to environmental contaminants.

In May 2012, the June 2011 VA examiner again evaluated the Veteran.  He noted that the Veteran's service treatment records noted complaints of knee pain but no weakness suggesting transverse myelitis.  The examiner stated that transverse myelitis is a rare clinical syndrome in which an immune-mediated process causes neural injury to the spinal cord.  He commented that the pathogenesis of transverse myelitis is mostly of an autoimmune nature, triggered by various environmental factors, including vaccination.  He discussed a medical article from 2009 which reported a search for and analysis of reported cases of transverse myelitis following vaccination.  This search of English language journals dated between 1970 and 2009 apparently revealed 37 reported cases of transverse myelitis associated with different vaccines.  According to this article, in most of these reported cases, the temporal association was between several days and three months, although a longer time frame of up to several years was also suggested.  The examiner stated that he was unable to ascertain from the service treatment records what vaccines the Veteran received prior to deployment.  He commented that the scientific literature suggested that there might be an association between vaccination and transverse myelitis but there was no high degree of medical certainty.  He added that the temporal relationship is usually within days to weeks in reported cases.  He opined that the delay of four years between the presumed pre-deployment immunizations and the onset of symptoms made it less likely as not that there was a relationship between service and the Veteran's condition.  

While the opinions of the VA examiner weigh against the claim for service connection, the Veteran has also submitted memoranda from the National Guard Bureau regarding a line of duty investigation.  In September 2011, P.D.T., provided a medical opinion in which he reported that that the Veteran had been given a large number of vaccinations in 2004 in preparation for deployment and was diagnosed with transverse myelitis after REFRAD (release from active duty).  He noted that the Veteran tested negative for infectious etiology, multiple sclerosis, and other potential etiologies.  The clinician opined that there was "a real possibility that the [Veteran's] transverse myelitis could be associated with the multiple vaccines he was administered prior to deployment."  He noted that transverse myelitis had been documented to occur in a small percentage of people receiving vaccinations.  He added that, usually, the onset of symptoms is somewhere from a few days to a few weeks after immunization, but a large meta-analysis of medical studies reported that the onset could be up to several or more years later.  He stated that the exact date of onset of the Veteran's symptoms was unclear, but opined that the vaccinations administered during pre-mobilization could have triggered an autoimmune disease/reaction that could cause the Veteran's symptoms.  He found that the Veteran's transverse myelitis was incurred in the line of duty.  

In March 2012, the same clinician reported that the Veteran was deployed to more than 30 days of active duty in support of Operation Iraqi Freedom (OIF) and the medical documentation contained multiple evaluations from the troop medical clinic during deployment with complaints of unspecified bilateral knee pain and some complaints of numbness in the lower extremities.  He added that the record continued after deployment with multiple visits for persistent leg symptoms, and the Veteran was given a definitive diagnosis of transverse myelitis in 2008.  He added that the etiology of transverse myelitis was not known, but could be a result of a virus or immunizations.  He opined that the medical documentation supported the diagnosis of transverse myelitis and the finding that it was incurred in the line of duty.

While the opinions of the National Guard clinician include some speculative language, for example, the statement that there was "a real possibility" that the Veteran's transverse myelitis "could be" associated with the multiple vaccines he received prior to deployment, and his statement that the etiology of transverse myelitis was not known but "can be" a result of a virus or immunizations, a reading of each opinion in its entirety indicates that the clinician was opining that the Veteran's transverse myelitis is related to service, as evidenced by his conclusion on each date that transverse myelitis was incurred in the line of duty.  

The more recent memorandum concluded with the clinician's clear statement that the medical documentation supported the diagnosis of transverse myelitis and the finding that it was incurred in the line of duty.  The Board has considered that the service treatment records presently associated with the claims file do not document complaints of numbness in the lower extremities; however, they do document numerous complaints of bilateral knee pain with continuing treatment for leg symptoms after deployment, as reported by the National Guard clinician.  Importantly, the National Guard clinician's opinions appear to be based on the relationship between the Veteran's receipt of multiple vaccinations prior to deployment and his subsequent development of transverse myelitis.  

In May 2013, the Veteran's private physician, Dr. P.E., wrote that the Veteran acquired transverse myelitis during his tour of duty in Iraq in 2004, commenting that transverse myelitis might be due to immunizations given at that time.  It is unclear whether Dr. P.E. was giving his own opinion that the Veteran's transverse myelitis was acquired during service, or whether he was recording the history as reported by the Veteran.  See Leshore v. Brown, 8 Vet App. 406, 409 (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).

Regardless, both the June 2011 VA examiner and the National Guard clinician reviewed pertinent evidence and formed an opinion regarding the relationship between the Veteran's transverse myelitis and service.  Each of these medical professionals provided a rationale for his opinion.  The VA examiner's opinion does not definitively rule out the possibility of a relationship between the Veteran's transverse myelitis.  Rather, while he opined that it was less likely than not that there was a relationship between service and the Veteran's condition, based on the delay of four years between his pre-deployment immunizations and the onset of symptoms, he also cited in support of his opinion a medical article which does suggest that there may be several years between the receipt of vaccinations and the onset of transverse myelitis.  

The evidence is at least evenly balanced regarding the question of whether the Veteran's transverse myelitis is related to service.  In cases where the evidence is evenly balanced, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for transverse myelitis is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Given the action above, remand is required to obtain outstanding pertinent records and to obtain a supplemental medical opinion regarding the claim for service connection for right and left knee disorders.  



Accordingly, the case is REMANDED for the following action:

1.   Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and inactive duty for training (INACDTURA) with the Army National Guard.

2.  Request from the Mississippi National Guard, the National Guard Bureau, the Veteran's National Guard unit, the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate entity, any additional service records, to include records regarding a line of duty investigation concerning the Veteran's transverse myelitis.  

If additional service records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for:  

(1) Any outstanding records from the Jackson VAMC, to include the Columbus clinic, to particularly include: 

(a) records dated prior to August 2007; 

(b) records dated between February 2008 and September 2008 (including complete records from the Veteran's June 2008 hospitalization); 

(c) complete records from the Veteran's April 2010 hospitalization; 

(d) any outstanding records from the VA neurology and/or neurosurgery clinic, to include records dated in July 2010, and; 

(e) records dated since May 2012; 

(2) Records from Dr. P.E., as identified in a September 2009 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), dated since May 2008; and 

(3) Records from Magnolia Outpatient Rehabilitation, as identified in a September 2009 letter, dated between August 2008 and March 2009.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  After all available records have been associated with the claims file or e-folder, forward the claims file to the physician that conducted the May 2011 VA examination, if available, for a supplemental medical opinion.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should clearly identify all current disorders of the right and left knees, including any arthritis and/or chondromalacia.  

The examiner must provide an opinion as to whether any identified disorder: (1) began during active service, to include active duty for training (ACDTURA); (2) is related to any incident of service, including ACDUTRA; or (3) is related to an injury incurred during a period of inactive duty for training (INACDTURA).

The examiner must address whether the Veteran's reported right and/or left knee symptoms are manifestations of his service-connected transverse myelitis.   

If there are symptoms related to the Veteran's claimed right and/or left knee disorders, including pain, that cannot be attributed to a known diagnostic entity (including transverse myelitis), the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.



As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his July 1984 Report of Medical History at enlistment in the Army National Guard, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; swollen or painful joints; or a "trick" or locked knee.  Clinical evaluation of the lower extremities was normal.  

* A copy of an April 1989 Report of Medical Examination is of poor quality, but appears to report a left knee laceration.  The Veteran was found to be qualified for retention in the National Guard.  

* On separation examination in April 1991, clinical evaluation of the lower extremities was normal.  

* In his June 1997 Report of Medical History at enlistment in the Army National Guard, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; swollen or painful joints; or a "trick" or locked knee.  

* The Veteran denied currently having any medical problems in Annual Medical Certificates dated in May 1998, November 1999, March 2000, October 2002, and October 2003.   

* In a November 2002 Report of Medical History, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; swollen or painful joints; or knee trouble.  On examination, clinical evaluation of the lower extremities was normal, although there was a scar on the left knee.  

* Service treatment records dated from August 2004 to November 2004 reflect that, on numerous dates, the Veteran complained regarding and received treatment for bilateral knee pain.  An undated injury report notes bilateral knee pain beginning in August 2004.  A September 2004 record includes an assessment of "RPPLS" versus tendonitis.  A sick slip from that date reflects that the Veteran reported pain and swelling in his knees from physical training beginning in August 2004.  Another September 2004 record includes an assessment of right knee strain and mild left knee strain, not improved after more than two weeks.  An October 2004 record indicates that the Veteran had osteoarthritis in his knee.  Another October 2004 record documents that the Veteran had complained of bilateral knee pain for several months.  

* A September 2004 Statement of Medical Examination and Duty Status reflects that the Veteran had bilateral knee strain incurred in the line of duty.  October 2004 Statements of Medical Examination and Duty Status reflect that the Veteran had a history of chronic bilateral knee pain and mild osteoarthritis in the knee incurred in the line of duty.  A November 2004 Statement of Medical Examination and Duty Status reflects that he had bilateral knee pain incurred in the line of duty.  

* In an October 2005 sworn statement, the Veteran described feeling pain in both knees after physical training in August 2004.  He added that he also experienced swelling.   

* A December 2005 Report of Medical Assessment completed in conjunction with the Veteran's separation from service, indicates that the Veteran served at Camp Lima with exposure to trash, feces, and unknown environmental exposures.  The examiner also noted that the Veteran had bilateral knee pain and swelling with physical training which was better.  

* A January 2006 Statement of Medical Examination and Duty Status reports that the Veteran was deployed to Kuwait and Iraq from January 2005 to January 2006 and was exposed to human waste, indigenous plants and animals, composite material fires, petrochemical waste and fumes, gases, fumes and dust of unknown origins, blood borne pathogens, and airborne pathogens.  He was also reportedly exposed to infectious diseases to include, but not limited to, leptospirosis, leishmaniasis, tuberculosis, hepatitis, and malaria and conducted personal hygiene with nonpotable water throughout his deployment.  

* On VA joints examination in January 2006, the Veteran described the development of bilateral knee pain and swelling during physical training in service before being deployed to Iraq.  He stated that he was treated with medication and got better and occasionally experienced "a little pain" in Iraq.  He complained of current occasional knee pain with no swelling.  X-rays of both knees were essentially within normal limits.  The impression was normal examination/X-rays of both knees.  The examiner commented that he found no evidence of degenerative joint disease (DJD) in the Veteran's knees.  

* In July 2006, the Veteran's private physician, Dr. P.E., wrote that he had been seeing the Veteran since November 2002 and had no documented encounter about any knee problems; however, since coming back from active duty, the Veteran had been frequently complaining about pain and swelling in his bilateral knees.  

* During treatment in May 2006, the Veteran described persistent, intermittent knee pains.  The diagnosis was osteoarthrosis involving or with multiple sites but not specified as generalized.  

* In October 2006, Dr. P.E. wrote that the Veteran had arthritis of the knees which prevented him from participating in drill duty.  

* A December 2006 treatment record again documents the Veteran's complaints of persistent, intermittent, sharp knee pains, bilaterally.  The diagnoses were pain in the joint involving the lower leg and osteoarthrosis involving or with multiple sites but not specified as generalized.  

* In a February 2007 VA Form 9, the Veteran asserted that he did not have problems with his knees before being called to active duty, but continued to have problems with frequent swelling and tenderness in his knees.   

* A May 2007 X-ray of the bilateral knees revealed no acute fracture or dislocation.  Joint spaces were well-preserved.  There were calcific densities at the medial femoral condyles, bilaterally, unchanged from January 2006.  There was no joint effusion.  

* The impression following May 2007 MRIs of the right and left knees were intact menisci and cruciate ligaments.  The radiologist noted a small exostosis from the distal medial aspect of the left femur.   

* During treatment in December 2007, the Veteran complained of knee pain with associated neuropathy when supine.  He described burning in his legs when lying on either side.  The diagnoses were pain in the joint involving the lower leg, unspecified inflammatory and toxic neuropathies, and osteoarthrosis involving or with multiple sites but not specified as generalized.  

* In January 2008, the Veteran complained of numbness and burning in the right leg from the hip to the foot, with mild symptoms on the left as well as ongoing arthritic pains which were worse in the knees.  The diagnoses were unspecified inflammatory and toxic neuropathies and osteoarthrosis involving or with multiple sites but not specified as generalized.  

* During VA treatment in November 2008, the Veteran complained of pain in his knees, right side, right ankle, variable numbness, and a burning sensation.  He reported that his chronic knee pain began in Iraq around 2007 and had progressively worsened since.  

* In September 2009, Dr. P.E. wrote that the Veteran had chronic knee pains with the onset of right knee pain in 2004 on active duty.  He reported that these pains worsened and eventually affected the left side and spine with associated weakness, burning, numbness, and spasticity, predominantly on the right side of the body.  

* In his September 2009 NOD, the Veteran asserted that his initial knee injuries were caused during physical training in 2004 and, since that time, his knees had continued to get worse with chronic pains.  



* During VA treatment in October 2009, the Veteran complained of knee and leg pain.  The impression was transverse myelitis.  

* During VA treatment in October 2010, the Veteran reported bilateral knee, hip, and low back pain with intermittent paresthesias.  The impression included myelopathy and bilateral knee pain.  

* In May 2011, the Veteran underwent VA spine examination.  The examiner indicated that there was a report of bilateral osteoarthritis of the knees according to a general medical examination report but commented that X-rays obtained in conjunction with the January 2006 VA examination were normal with no evidence of DJD at that time.  The impression included right knee chondromalacia and examination of the left knee without definite objective evidence of impairment.  The examiner opined that he saw no evidence that the Veteran's knee complaints represented any sort of chronic undiagnosed multisystem illness.  

* In May 2012, a VA examiner noted that the Veteran's service treatment records documented complaints of knee pain but no weakness suggesting transverse myelitis.  The examiner commented that the Veteran's transverse myelitis resulted in right-sided mild incomplete sensory loss which was inconsequential, but that he also had a central pain syndrome which could be due to the myelitis, cervical spondylotic myelopathy, or both.  He added that the Veteran had transverse myelitis with right-sided mild to moderate sensory loss and central pain syndrome and had left hemiparesis with mild weakness, spasticity, and hyper-reflexia as a complication of surgical decompression of spinal stenosis which was unrelated to the transverse myelitis.  

* In a March 2012 memorandum, a National Guard clinician reported that the Veteran was deployed to more than 30 days of active duty in support of OIF and the medical documentation contained multiple evaluations from the troop medical clinic during deployment with complaints of unspecified bilateral knee pain and some complaints of numbness in the lower extremities.  He added that the record continued after deployment with multiple visits for persistent leg symptoms, and the Veteran was given a definitive diagnosis of transverse myelitis in 2008.  He added that the etiology of transverse myelitis was not known, but could be a result of a virus or immunizations.  He opined that the medical documentation supported the diagnosis of transverse myelitis and the finding that it was incurred in the line of duty.  

* In a May 2013 note, the Veteran's VA neurologist reported that, according to review of his records, the Veteran developed weakness of both legs, left more than right, and weakness of the left upper extremity along with sensory loss of the right side in February 2008.  MRI of that area showed an area of mylelomalacia corresponding to C4-5 and the Veteran was diagnosed with an isolated episode of transverse myelitis.  She noted that there was no laboratory evidence of multiple sclerosis or other etiology.  She added that, while hospitalized, physical therapy had recommended knee braces to help compensate for leg weakness.  

* In May 2013, Dr. P.E. reported that the Veteran had chronic knee pain with an onset in the right knee in 2004 on active duty.  

* During the June 2013 hearing, the Veteran testified that he started to have problems with transverse myelitis during training in Iraq.  He stated that the National Guard physician had told him that the vaccination he received prior to his deployment in 2004 or 2005 could have caused transverse myelitis.  The Veteran reported experiencing symptoms after taking the vaccination, before being deployed, including knee pain and swelling as well as pain in his side.  He also testified that his knee problems began in August 2004, with swelling, pain after prolonged walking, and balance difficulties.  He stated that his knee gave out in Iraq, but he did not receive treatment; rather, he self-medicated.  

In rendering the requested opinion, the examiner must consider the Veteran's reports of knee pain during and since service.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as pain and swelling.

An explanation must be provided for each opinion or conclusion expressed.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


